 
Exhibit 10.1

AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made effective as of
the 31st day of August, 2010, by and between IVAX Diagnostics, Inc. a Delaware
corporation (the “Company”), and Kevin Clark (the “Executive”).


WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated effective as of March 27, 2009 (the “Employment Agreement”);
and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
in the manner set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby mutually agree as follows:


1.           Termination and Expiration Compensation and Benefits.  A new
subsection (iii) is hereby added to Section 7(c) of the Employment Agreement as
follows:


“(iii)  Notwithstanding anything to the contrary contained in this Agreement, if
this Agreement, and the Executive’s employment hereunder, is terminated by the
Executive for Good Reason pursuant to Section 5(c)(v) in connection with the
Change in Control of the Company resulting from the consummation of the
contemplated purchase by ERBA Diagnostics Mannheim GmbH of the approximately
72.4% of the outstanding shares of the Company’s common stock owned on the date
hereof by Patrice R. Debregeas, Paul F. Kennedy and their respective affiliates
(the “ERBA Transaction”), then, with respect to such termination only, the
Company shall not be obligated to pay or provide the compensation and benefits
contemplated by Sections 7(c)(i) and (ii) unless: (A) on or prior to September
30, 2010, the Executive shall have provided the Company with the written notice
contemplated by the third sentence of Section 5(c) with respect to such
termination; and (B) such termination shall have become effective on or prior to
September 30, 2010.  This Section 7(c)(iii) shall not have any impact on the
rights of the Executive, or the Company’s obligations, including, without
limitation, its obligations to provide compensation and benefits to the
Executive, in each case, with respect to any termination of this Agreement, and
the Executive’s employment hereunder, by the Employee for Good Reason pursuant
to Section 5(c)(v) in connection with any Change in Control of the Company
during the Initial Term other than the ERBA Transaction.”


2.           Miscellaneous.  The validity, interpretation, construction and
performance of this Amendment shall be governed by the laws of the State of
Florida, without regard to its conflicts of law principles.  Except as
specifically amended by this Amendment, the Employment Agreement shall remain
unaffected and in full force and effect.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Company and the Executive has duly executed this
Amendment as of the day and year first above set forth.


COMPANY:
   
EXECUTIVE:
       
IVAX Diagnostics, Inc.
                   
By:
   
/s/ Kevin Clark
 
Charles Struby, Ph.D.,
 
Kevin Clark
 
President and Chief Executive Officer
   

 

 
 
 

--------------------------------------------------------------------------------

 
